DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,129,216. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed limitations recited in the present application are transparently found in the U.S. Patent # 11,129,216. The comparison between the present application claims and the patent claims is as follows:
The present application claim 1 is as follows:
1. A method, comprising: facilitating, by a system comprising a processor, an establishment of integrated links comprising backhaul communications links multiplexed with access communications links, wherein facilitating the establishment comprises facilitating a transmission of a multiplexed sync signal to enable synchronization between relay transmission point devices via a communications network, and wherein: the backhaul communications links comprise first communications transmission links between the relay transmission point devices, and the access communications links comprise second communications transmission links between a user equipment and the relay transmission point devices; measuring, by the system, channel characteristics of the integrated links using a reference signal; and configuring, by the system, the backhaul communications links using the channel characteristics and using a network slice provisioning parameter related to division of network equipment, which is part of the communications network, into subgroups.
The patent claim 1 is as follows:
 1. A method, comprising: facilitating, by a system comprising a processor, an establishment of integrated links comprising backhaul communications links multiplexed with access communications links, wherein the facilitating comprises facilitating a transmission of a multiplexed sync signal to enable synchronization between relay transmission point devices via a communications network, wherein a random access channel procedure is used to complete the establishment, wherein the communication network comprises network equipment, and wherein: the backhaul communications links comprise first communications transmission links between the relay transmission point devices, and the access communications links comprise second communications transmission links between user equipment and the relay transmission point devices; maintaining, by the system, the integrated links comprising measuring channel characteristics of the integrated links using a reference signal; and configuring, by the system, the backhaul communications links using the channel characteristics and using a network slice provisioning parameter related to division of the network equipment into subgroups.
The present application claim 13 is as follows:
13. A system, comprising: a processor; and a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations, comprising: establishing integrated communications links, wherein the establishing comprises transmitting a multiplexed sync signal to enable synchronization between relay transmission point devices, wherein the integrated communications links comprise backhaul communications links multiplexed with access communications links, wherein the backhaul communications links comprise communications transmission links between the relay transmission point devices, and wherein the access communications links comprise communications transmission links between a user equipment and the relay transmission point devices; maintaining the integrated communications links comprising determining channel characteristics of the integrated communications links using a reference signal; and configuring the backhaul communications links, wherein the configuring comprises using the channel characteristics, and wherein the configuring further comprises using a network slice provisioning parameter that relates to division of specified network devices into subgroups of network devices.
The patent claim 13 is as follows:
 13. A system, comprising: a processor; and a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations, comprising: facilitating an establishment of integrated communications links, the facilitating comprising: transmitting a multiplexed sync signal to enable synchronization between relay transmission point devices, and using a random-access channel procedure to complete the establishment, wherein the integrated communications links comprise backhaul communications links multiplexed with access communications links, wherein the backhaul communications links comprise communications transmission links between the relay transmission point devices, and wherein the access communications links comprise communications transmission links between a user equipment and the relay transmission point devices; maintaining the integrated communications links by determining channel characteristics of the integrated communications links using a reference signal; configuring the backhaul communications links, wherein the configuring comprises using the channel characteristics, and wherein the configuring further comprises using a network slice provisioning parameter that relates to division of specified network devices into subgroups of network devices.
The present application claim 17 is as follows:
17. A non-transitory computer readable medium comprising executable instructions that, when executed by a processor, facilitate performance of operations, comprising: establishing integrated links comprising transmitting a multiplexed sync signal to enable synchronization between relay transmission point devices, wherein the integrated links comprise backhaul communications links integrated with access communications links, wherein: the backhaul communications links comprise communications transmission links between the relay transmission point devices that are part of a communications network, and the access communications links comprise communications transmission links between user equipment and the relay transmission point devices; supporting the integrated links comprising measuring channel characteristics of the integrated links using a measurement reference signal; forming radio resource control connections between the relay transmission point devices; and configuring the backhaul communications links using: the channel characteristics, a topology maintenance parameter relating to maintaining a topology of network devices of the communications network, and a network slice provisioning parameter related to division of the network devices of the communications network into subgroups of the network devices.  
 The present application claim 17 is as follows:
17. A non-transitory computer readable medium comprising executable instructions that, when executed by a processor, facilitate performance of operations, comprising: facilitating an establishment of integrated links by transmitting a multiplexed sync signal to enable synchronization between relay transmission point devices, and by receiving a random-access channel procedure preamble to complete the establishment, wherein the integrated links comprise backhaul communications links integrated with access communications links, wherein: the backhaul communications links comprise communications transmission links between relay transmission point devices in a communications network, and the access communications links comprise communications transmission links between user equipment and the relay transmission point devices; in response to the receiving the random-access channel procedure preamble, transmitting a timing advance signal and transmitting a transmission grant signal allowing the relay transmission point devices to further communicate via the integrated links; supporting the integrated links by measuring channel characteristics of the integrated links using a measurement reference signal; facilitating a formation of radio resource control connections between the relay transmission point devices; and configuring the backhaul communications links using: the channel characteristics, a topology maintenance parameter relating to maintaining a topology of network devices of a communications network, and a network slice provisioning parameter related to division of network devices of the communications network into subgroups of the network devices. 

The limitations in present application claims 2-12,14-16,18-20 correspond to the limitation of patent claims 2-12,14-16,18-20 respectively.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,687,375. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed limitations recited in the present application are transparently found in the U.S. Patent # 10,687,375. The comparison between the present application claims and the patent claims can be done similar to the previous para.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJIT PATEL whose telephone number is (571)272-3140. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NOEL BEHARRY can be reached on 571-270-5630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





         /AJIT PATEL/Primary Examiner, Art Unit 2416